Mackintosh, J.
— Prior to January 23, 1919, the appellants had maintained and operated a reservoir near the ranch owned by the respondents, and according to the allegations of the complaint, on that day, by reason of the fact that the appellants had negligently and carelessly failed to keep the reservoir in repair, the water escaped therefrom and flooded the respondents’ property and damaged it by leaving deposits of earth thereon, and by filling up and destroying ditches and flumes, by washing away sand and gravel, and by damaging the barn and filling an excavation with earth.
By affirmative defense, the appellants excused the escape-of the water from the reservoir by alleging that the dam broke by reason of an unprecedented rainfall. The jury returned a verdict in favor of the respondents, and from a judgment based on that verdict, the appellants appeal.
*564Appellants allege as error, first, that, when the respondent Panline O. Caldbick was on the stand as a witness for the respondents, the appellants were denied the right, on cross-examination, to ask her in regard to a sale which the respondents had made of the property in question. The witness had been placed on the stand by the respondents for the purpose of proving the ownership of the property, and her direct examination was confined solely to that question. It was not proper cross-examination for the appellants to attempt to prove by her that the property had been sold under contract, and the price for which it had been thus sold. If this evidence were proper at all, it would have to be proved as any other matter in the appellants’ case, and if no other source of proof existed, appellants could have called the respondent as an adverse party and interrogated her in regard thereto. But the fact that the respondent was a witness did not alter the rule as to the limit of cross-examination allowed the appellants; the matter about which she was sought to be questioned was not a matter relating to that being investigated by the direct examination.
Second, the court refused to allow the appellants to prove that a responsible party undertook to rent the property from the respondents for the year 1919. The appellants claim that this was competent to show in mitigation of damages. The respondents, however, were not claiming damages by reason of any loss of crops for the year 1919, but were basing their claim for damages upon the decrease in the market value of the property by reason of the flooding. The testimony offered had no bearing upon the issue presented to the jury.
Third, the court was requested to instruct the jury that, if they found from a preponderance of the evidence that the flood was caused by the negligence of *565the appellants and not by an unprecedented rainfall, and that the material washed upon the respondents’ property was a benefit to the property, and that the material so washed upon it did not injure the property, the respondents would then be entitled to recover only the excess of the damage to the property over the benefit to the same; and that, if the benefit was greater than the damage, appellants were entitled to a verdict in their favor. The theory upon which the case was tried, aside from the special items of damage, was that the flood had resulted in a decrease of the market value of the property, and the instruction offered was improper upon that issue. Texas & P. R. Co. v. O’Mahoney, 24 Tex. Civ. App. 631, 60 S. W. 902; Gulf, C. & S. F. R. Co. v. Harbison, 99 Tex. 536, 90 S. W. 1097.
Fourth, it is argued that the trial court was in error in not granting a judgment notwithstanding the verdict, based upon the assertion that the testimony shows that the escape of the water was due to an unprecedented rainfall. Reliance is placed on Anderson v. Rucker Bros., 107 Wash. 595, 183 Pac. 70, 186 Pac. 293. The testimony in the case, however, leaves the cause of the flood in dispute. The witness who testified from the records of the United States’ weather bureau showed that, in the vicinity of this property, there had been, on several occasions, rainfalls in excess of the rainfall on, and immediately prior to, January 23,1919. The appellants’ employee in charge of the reservoir, when he was first upon the stand, testified “it was a heavy rain”; though, when he was recalled to the stand, he testified that the rain of January 23d and the two days prior thereto was unprecedented in that section of the country. The testimony, as a whole, on this question was conflicting and was properly submitted to the jury.
*566Fifth, the court instructed the jury as follows:
“You are instructed that, if you find for the plaintiffs, under these instructions, you should allow such damages as the preponderance of the evidence shows they have sustained by reason of the flooding of the premises in question, and in fixing such damages you should consider the following items:
“(1) The reasonable cost of repair of the foundations of the barn on said premises, and the reasonable cost of cleaning out the excavation for said barn, if any, not to exceed the sum of five hundred dollars ($500).
“(2) The reasonable cost of repairing the injuries to the ditches on said farm, if any, made necessary by the flooding of the premises, and the reasonable cost of cleaning out said ditches on said premises so as to place said ditches in the same condition they were before the flooding of said premises, not to exceed the sum of one thousand dollars ($1,000).”
The appellants claim that this instruction is erroneous for the reason that the only witness testifying as to the items embraced in subdivision one of the instruction regarding the cleaning out of the excavation and the repair of the barn and foundations, testified that the sum of $397.90 would repair those conditions; and that the only witness testifying as to the item covered in the second subdivision of the instruction testified that the sum of $200 would repair the injuries to, and clean out, the ditches, and that the court should have limited, in its instructions, the amounts which the respondents could recover in regard to those two items to the amounts testified to by these witnesses.
It is true that in the introductory portion of the instruction the court told the jury that they must return a verdict according to the preponderance of the evidence, but it then proceeded to specifically call to the jury’s attention the two items of damage and referred *567to the amounts as they were set forth in the complaint, hut not as they were established by the evidence.
We have held in personal injury cases that, where the court refers to the amount claimed by the complaint, such an instruction does not express the court’s opinion that the amount of the verdict should be limited only by the amount claimed. In Goldthorpe v. Clark-Nickerson Lumber Co., 31 Wash. 467, 71 Pac. 1091; Cole v. Seattle, R. etc. R. Co., 42 Wash. 462, 85 Pac. 3, and Olson v. Erickson, 53 Wash. 458, 102 Pac. 400, we have held that the court was in error in having submitted to the jury instructions as to items claimed in the complaint upon which no evidence had been introduced. In Crandall v. Puget Sound T., L. & P. Co., 77 Wash. 37, 137 Pac. 319, we held it was error for the court to instruct in regard to an item upon which no evidence had been introduced and upon another item which by stipulation had been reduced from the amount claimed in the complaint. The stipulation in the Crandall case amounted to a reduction of the plaintiff’s demand to the amount stipulated, and the trial court was manifestly in error in having given the jury an instruction based upon the amount alleged, when it should have construed the pleadings as having been amended to set forth the reduced amount stipulated.
The testimony in the case before us, having been uncontradicted, had very much the same effect as the stipulation in the Crandall case, and the court should have instructed the jury that, in taking into consideration the special items of damage, they should not return a verdict for respondents in an amount greater than the amount which had been testified to. It is argued that, to compel the court to give such an instruction, would necessitate the court’s keeping watch over the testimony of the many witnesses who might be introduced in the trial of a case and who might testify *568to different amounts based upon different methods of calculation, and would necessitate the court’s determining what the maximum amount testified to was upon any item, and instructing the jury that a verdict should not be returned in excess of that amount.
The answer to this argument is obvious. All that would be necessary for the court to do in such a case would be to instruct the jury that, as to eacii certain item, they should not return a verdict in an amount in excess of the amount testified to by any witness, and that, if any of the testimony was in excess of the amount claimed in the complaint, the jury’s verdict, as it related to that item, should be limited to the amount claimed in the complaint.
This question has been squarely presented and determined in the cases of Morris v. Williford, 70 S. W. (Tex. Civ. App.) 228, and Emerson-Brantingham Imp. Co. v. England, 186 S. W. (Mo. App.) 1181, and Miller v. Kansas City W. R. Co., 180 Mo. App. 371, 168 S. W. 336, where the rule has been announced that the instruction must be within the purview of both the pleadings and the evidence, and that an instruction was erroneous which failed to limit the recovery to the loss shown by the evidence.
In the case of Emerson-Brantingham Imp. Co. v. England, supra, the testimony showed that, upon one of the items for which recovery was being sought, the damage would have been less than one hundred dollars, but the court said:
“Irrespective of this condition of the testimony, the jury was instructed, at the request of defendants, that: ‘If they sustained any substantial loss during the threshing seasons of 1912 and 1913 by reason of said machinery not fulfilling the warranty (if you find that it failed to fulfill the warranty), then you will find for the defendant on their counterclaim in such sums as you may believe defendants so lost during said thresh*569ing seasons of 1912 and 1913, not to exceed, however, the sum of $1,300.’ This instruction is fatally defective, in view of the testimony, in not limiting the damages to the elements which the jury were authorized to consider. . . .”
In the case of Miller v. Kansas City W. R. Co., supra, the jury were instructed that they should “assess the plaintiff’s damages at such sum, as in the judgment of the jury, under all the evidence in the case, will compensate him for the injuries received, not exceeding, however, the sum of $25,000. ’ ’ In the plaintiff’s complaint, the sum of two hundred dollars was alleged to have been expended for medicine, nursing and medical attention, and was included in the total claim of twenty-five thousand dollars. At the trial, however, the evidence showed the expense of medicine, nursing and medical attention was only fifteen dollars. The court said:
“We think the most reasonable view to take of it is that the instruction is so worded as to allow the jury to consider the entire $200 claimed for medical service when only fifteen dollars was proven. The instruction reads that the jury may allow such damages ‘under all the evidence in the case’, as will compensate plaintiff for the injuries received, not exceeding $25,000. This, in effect, told the jury they might allow the full $25,000 claimed, for it took that sum to make up the $25,000 asked.”
In the case of Morris v. Williford, supra, the evidence showed that, on one item of damage, the damage amounted to twenty-six dollars, and on another item of damage, one hundred dollars. According to the allegations of the complaint, the sum of one hundred and ninety-three dollars was asked for these two items. The court said:
“Had he been entitled to recover for the above amounts as actual damages, he could only have re*570covered $126 therefor. The court charged the jury that they could not find for more than $193 actual damages, which was the amount stated in the petition. The charge was calculated to mislead the jury into the belief that they could find as much as $193 actual damages, when, under the evidence as above set out, only $126 was shown.”
The rule in a great many jurisdictions is that it is error to state to the jury the amount of damages claimed by the plaintiff, but the weight of authority seems to be that it is not reversible error for the trial court to instruct the jury that they cannot award damages in excess of the amount claimed in the pleading, provided that there is no suggestion thereby made that that represents the amount of damages that the evidence warrants, and the jury are not influenced by the reference to the amount of the plaintiff’s claim. But if the reference to the ad damnum appears to have been made in such a manner as to influence the jury, such reference is ground for reversing the judgment.
This rule, which meets the favor of this court, has been announced, so far as we have been able to discover, only in personal injury cases; but we see no reason why a jury should be allowed, in any case where the evidence does not conform to the amount alleged in the complaint, to receive an instruction which limits the maximum amount of their verdict to the amount not testified to by any witness. The rule should be that, where the evidence is clear and undisputed as to the amount of the damage, the court should instruct the jury that their verdict should not be in excess of that amount; where there are different amounts testified to, the verdict should not be in excess of the maximum amount testified to; and that, where different amounts have been testified to, some *571of them in excess of the amount claimed in the complaint, the verdict should be in an amount not exceeding that.claimed in the complaint. All these instructions, of course, to accord with the general instruction that the verdict should be based only on the evidence in the case.
We conclude, therefore, that it was error for the court to have given the instruction complained of; for by that instruction the jury were permitted to return a verdict upon item numbered one for one hundred and two dollars and ten cents in excess of any testimony, and upon item number two in the excess sum of eight hundred dollars.
The order of the court will therefore be that, if the respondents will, within twenty days after the cause is remanded, consent in writing to take a judgment for the amount of the verdict, less nine hundred and two dollars and ten cents, then a new judgment shall be entered in their favor for that sum; otherwise, the trial court is instructed to grant the appellants a new trial.
Holcomb, Main, Mount, and Mitchell, JJ., concur.